                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 JANICE CHO,

                 Plaintiff,

                                                                l:18-cv-1062(LMB/IDD)

 JOONG ANG DAILY NEWS WASHINGTON,
   INC., et al.

                 Defendants.



                                   MEMORANDUM OPINION


         Before the Court is plaintiffs counsel,(Michael) Hyunkweon Ryu's("Ryu") Motion for

Award of Reasonable Attorney's Fee in which he seeks a total award of$92,477.90 consisting of

$75,841 in attorney's fees and $16,636.90 in costs. The motion has been fully briefed and

argued. For the reasons discussed below,the motion will be granted in part and Ryu will be

awarded a total of$50,097.39, consisting of$44,503.37 for attorney's fees and $5,594.02 for

costs.


                                        I.   BACKGROUND


          This civil action arises out of plaintiff Janice Cho's("Cho" or "plaintiff') allegation that

 her former employer, Joong Ang Daily News Washington, Inc.("JA Wash."), and its related

 corporate entities, Joong Ang Media Network USA,Inc.("JA USA"),and Joong Ang Daily

 News California, Inc.("JA Cali.")(collectively,"defendants")' violated the Fair Labor

 Standards Act(the "FLSA")by not paying her proper overtime wages.




'Defendants are wholly owned U.S. subsidiaries or affiliates of Korean newspaper and media
company Joong Ang Ilbo. Am. Compl.[Dkt. No.25] at 1.
